Exhibit 10.62


EXECUTION VERSION



AMENDMENT NO. 3
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of August 31, 2012, is entered into by and among:
(i)    Hyster-Yale Materials Handling, Inc., a Delaware corporation, as
successor to NMHG Holding Co. (“Hyster-Yale”);
(ii)     NACCO Materials Handling Group, Inc., a Delaware corporation (“NMHG”);
(iii)     NACCO Materials Handling Limited (company number 02636775),
incorporated under the laws of England and Wales (the “UK Borrower”);
(iv)     NACCO Materials Handling B.V., a private company with limited liability
incorporated under the laws of the Netherlands having its corporate seat in
Nijmegen (“NACCO BV”);
(v)     N.M.H. International B.V., a private company with limited liability
incorporated under the laws of the Netherlands having its corporate seat in
Nijmegen (“NMH International”);
(vi)     N.M.H. Holding B.V., a private company with limited liability
incorporated under the laws of the Netherlands having its corporate seat in
Nijmegen (“Holding BV” and together with Hyster-Yale, NMHG, the UK Borrower,
NACCO BV and NMH International, the “Borrowers”);
(vii)     the Lenders party hereto; and
(viii)     Citicorp North America, Inc., as administrative agent for the Lenders
and the Issuing Banks (the “Administrative Agent”).
Each capitalized term used herein and not defined herein shall have the meaning
ascribed thereto in the Credit Agreement (as defined below).
PRELIMINARY STATEMENTS
The Borrowers, the Lenders from time to time party thereto, Bank of America,
N.A., as syndication agent, the Overdraft Line Bank, and the Administrative
Agent are parties to the Second Amended and Restated Credit Agreement, dated as
of June 30, 2010 (as amended by Amendment No. 1 thereto, dated as of March 8,
2012, Amendment No. 2 thereto, dated as of June 1, 2012, and as further amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”). The Borrowers have requested that the Lenders and
the Administrative Agent amend the Existing Credit Agreement as hereinafter set
forth, and the Lenders




--------------------------------------------------------------------------------




and the Administrative Agent have agreed to amend the Existing Credit Agreement
pursuant to the terms of this Amendment to provide for the making of
Multicurrency Loans denominated in Dollars and the issuance of Letters of Credit
under the Multicurrency Facility denominated in Dollars (the Existing Credit
Agreement, as so amended, is referred to herein as the “Amended Credit
Agreement).
SECTION 1. Amendments to the Existing Credit Agreement. Effective as of the date
hereof upon the satisfaction of the conditions precedent set forth in Section 2
below:
1.1.    The following definitions appearing in Section 1.01 of the Existing
Credit Agreement are hereby amended as follows:
(a)
A new definition for “Dollar Cash Collateral Account” shall in inserted in the
correct alphabetical order as follows:

“Dollar Cash Collateral Account” means an account designated as such with
respect to the Multicurrency Borrowers and established by     the Administrative
Agent maintained with Citibank in London, England, for account funds denominated
in Dollars.”
(b)
The definition of “Domestic Borrowing Base” is hereby amended to insert
“Percentage” immediately following the reference to “Net Orderly Liquidation
Value” therein;

(c)
The definition of “Domestic LIBO Rate” is hereby amended to insert “or the
Multicurrency Facility” immediately following the reference to the “Domestic
Facility”;

(d)
Clause (a) of the definition of “Fixed Rate” is hereby amended to insert “or the
Multicurrency Facility” immediately after the reference to the “Domestic
Facility”;

(e)
The definition of “Fixed Rate Loans” is hereby amended to delete “,
respectively,” therefrom;

(f)
The definition of “Multicurrency Borrowing Base” is hereby amended to insert
“Percentage” immediately following the reference to “Net Orderly Liquidation
Value” therein;

(g)
The definition of “Multicurrency Cash Collateral Accounts” is hereby amended to
insert “the Dollar Cash Collateral Account,” immediately before the reference to
“the Euro Cash Collateral Account” therein;

(h)
The definition of “Optional Currency” is hereby amended to insert “or Dollars,
as applicable” immediately following the reference to “Specified Foreign
Currency” therein.


2

--------------------------------------------------------------------------------




1.2.    Clause (a)(ii) of Section 1.07 of the Existing Credit Agreement is
hereby amended and restated as follows:
“(ii) with respect to the Multicurrency Facility, in the Specified Foreign
Currency in which such Loan was made, or in Dollars, as applicable, and”
1.3.    Section 2.01 of the Existing Credit Agreement is hereby amended:
(a)
to insert “, if applicable” immediately following the reference to “the Dollar
Equivalent thereof” in section (a)(B);

(b)
to insert “or in Dollars” immediately following the reference to “Specified
Foreign Currency” in the final paragraph of clause (a);

(c)
the amend the first sentence of clause (d) to insert “in a Specified Foreign
Currency or in Dollars” at the end of the first sentence therein;

(d)
to amend and restate the final sentence of clause (d) as follows:

“In the case of a Notice of Borrowing delivered in connection with a proposed
Borrowing of Multicurrency Loans in a Specified Foreign Currency rather than in
Dollars, the applicable Multicurrency Borrower shall request, within one-half
hour prior to the issuance of such Notice of Borrowing, the advice of the
Administrative Agent as to the Dollar Equivalent of the amount of such
Borrowing, and such Multicurrency Borrower shall specify such amount in such
Notice of Borrowing; provided that such advice with respect to the Dollar
Equivalent shall not be deemed to be a prediction or guaranty of the Dollar
Equivalent of such amount after the Notice of Borrowing is submitted and shall
in no way limit the Borrowers’ Obligations under this Agreement due to
fluctuations in the applicable Specified Foreign Currency, if applicable;
provided, further, that if any Multicurrency Borrower requests such advice from
the Administrative Agent within one-half hour prior to the time that a Notice of
Borrowing for Multicurrency Loans is required to be delivered hereunder and the
Administrative Agent does not provide such advice prior to such time, such
required delivery time shall be extended until the Administrative Agent provides
such advice.”
(e)
to insert “or in Dollars” immediately after each reference to “Specified Foreign
Currency” in section (f)(iv);

(f)
to insert “or in Dollars” immediately following each reference to “Specified
Foreign Currency” in section (h)(i).

1.4.    Section 2.02 of the Existing Credit Agreement is hereby amended to:
(a)
insert “or in Dollars” immediately following the reference to “Specified Foreign
Currency” in the first paragraph;


3

--------------------------------------------------------------------------------




(b)
insert “or Dollars” immediately following the reference to “Specified Foreign
Currency” in clause (a)(iv)(B).

1.5.    Section 3.02 of the Existing Credit Agreement is hereby amended to:
(a)
insert “or to the Multicurrency Concentration Account for Dollars” immediately
following the reference to “Specified Foreign Currency” in clause (a); and

(b)
insert “or in Dollars” immediately following the reference to “the Specified
Foreign Currency of such payment” at the end of clause (b)(ii).

1.6.    Clause (c)(i) of Section 3.06 is hereby amended to insert “or in
Dollars, as applicable,” immediately following the reference to “Specified
Foreign Currency.”
1.7.    Clause (b) of Section 11.02 is hereby amended to (i) insert “or under
the Multicurrency Facility in Dollars” immediately following the reference to
“the Domestic Facility” in clause (x) and (ii) insert “in a Specified Foreign
Currency” immediately after the reference to “the Multicurrency Facility” in
clause (y).
1.8.    Notwithstanding any of the foregoing, for the avoidance of doubt, it is
the intention of each of the parties hereto that (i) the Loans made under the
Multicurrency Facility may be made in Dollars as well as in a Specified Foreign
Currency and (ii) the Letters of Credit issued under the Multicurrency Facility
may be issued in Dollars as well as in a Specified Foreign Currency. Each of the
provisions in the Existing Credit Agreement with respect to the borrowing of
Domestic Loans shall equally apply to Multicurrency Loans made in Dollars,
mutatis mutandis. Each of the provisions in the Existing Credit Agreement with
respect to the issuance of Letters of Credit under the Domestic Facility shall
equally apply to the issuance of the Letters of Credit in Dollars under the
Multicurrency Facility, mutatis mutandis.
SECTION 2.    Conditions Precedent. This Amendment shall become effective and be
deemed effective as of the date hereof upon the satisfaction of the following
conditions precedent:
2.1.    the Administrative Agent’s shall have received duly executed
counterparts of (a) this Amendment from each Borrower, the Requisite Lenders and
each Multicurrency Lender and (b) a Reaffirmation Agreement in the form attached
hereto as Exhibit A from each party thereto; and
2.2.    the Borrowers shall have reimbursed the Administrative Agent for all
costs and expenses incurred by it in connection with this Amendment and all
other outstanding fees and expenses incurred prior to the date hereof, in each
case, which are payable under Section 14.02 of the Existing Credit Agreement and
in respect of which one of the Borrowers has received a written invoice for such
amounts.
SECTION 3.    Covenants, Representations and Warranties of the Borrowers.

4

--------------------------------------------------------------------------------




3.1.    Upon the effectiveness of this Amendment, each Borrower hereby reaffirms
all covenants, representations and warranties made by it in the Amended Credit
Agreement and agrees that all such covenants, representations and warranties
shall be deemed to have been re-made as of the date hereof (except to the extent
that the representations and warranties speak to a specific date, in which case
such representations and warranties shall be true and correct in all material
respects as of such specific date).
3.2.    Each Borrower hereby represents and warrants, with respect to itself and
each of its Borrower Subsidiaries that:
(a)
Each Loan Document to which such Person is a party (including, without
limitation, this Amendment and the Amended Credit Agreement, as applicable)
constitutes a legal, valid and binding obligation of such Person, enforceable
against such Person in accordance with its terms, except as enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or affecting creditor’s rights generally
and by the effect of general principles of equity; and

(b)
On the date hereof, both before and after giving effect to this Amendment, (i)
no Default or Event of Default exists, (ii) no event has occurred that would be
reasonably likely to have a Material Adverse Effect and (iii) all
representations and warranties of such Person in any Loan Document to which such
Person is a party (including, without limitation, the Amended Credit Agreement,
as applicable) are true and correct in all material respects as though such
representations and warranties were made to each Lender, each Issuing Bank, each
Swing Loan Bank and the Administrative Agent on and as of the date hereof
(except to the extent that such representations and warranties speak to a
specific date, in which case such representations and warranties shall be true
and correct in all material respects as of such specific date).

SECTION 4.    Reference to and Effect on the Existing Credit Agreement.
4.1.    Upon the effectiveness of this Amendment, each reference in the Amended
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import shall mean and be a reference to the Existing Credit Agreement,
as amended hereby, and each reference to the Existing Credit Agreement in any
other document, instrument or agreement executed and/or delivered in connection
with the Existing Credit Agreement shall mean and be a reference to the Existing
Credit Agreement as amended hereby.
4.2.    Except as specifically amended above, the Existing Credit Agreement, the
Notes and all other documents, instruments and agreements executed and/or
delivered in connection therewith shall remain in full force and effect and are
hereby ratified and confirmed.
4.3.    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any party under the
Existing Credit Agreement,

5

--------------------------------------------------------------------------------




the Notes or any other document, instrument or agreement executed in connection
therewith, nor constitute a waiver of any provision contained therein, except as
specifically set forth herein.
SECTION 5.    Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument. A
facsimile or PDF copy of any signature hereto shall have the same effect as the
original of such signature.
SECTION 6.    Governing Law. THIS AMENDMENT SHALL BE INTERPRETED, AND THE RIGHTS
AND LIABILITIES OF THE PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.
SECTION 7.    Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
SECTION 8.    Amendment of the Existing Agreement. The parties hereto agree that
upon the effectiveness of this Amendment in accordance with Section 2 hereof,
the terms and conditions of the Existing Credit Agreement shall be and hereby
are amended hereby. This Amendment is not intended to and shall not constitute a
novation of the Existing Credit Agreement or the Obligations incurred
thereunder.
The remainder of this page is intentionally blank.

6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers or representatives thereunto duly authorized as of
the date first above written.
HYSTER-YALE MATERIALS HANDLING, INC.


 
By:
/s/ Michael Brogan
 
 
Name: Michael Brogan
 
 
Title: President and CEO



NACCO MATERIALS HANDLING GROUP, INC.
    
 
By:
/s/ Michael Brogan
 
 
Name: Michael Brogan
 
 
Title: President and CEO



NACCO MATERIALS HANDLING LIMITED


 
By:
/s/ Charles Bittenbender
 
 
Name: Charles Bittenbender
 
 
Title: Director








Signature page to
Amendment No. 3 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






NACCO MATERIALS HANDLING B.V.

By: NACCO MATERIALS HANDLING GROUP, LTD.,             its Managing Director


 
By:
/s/ Charles Bittenbender
 
 
Name: Charles Bittenbender
 
 
Title: Director



N.M.H. INTERNATIONAL B.V.


 
By:
/s/ Michael Brogan
 
 
Name: Michael Brogan
 
 
Title:



N.M.H. HOLDING B.V.

By: NACCO MATERIALS HANDLING GROUP, LTD.,             its Managing Director


 
By:
/s/ Michael Brogan
 
 
Name: Michael Brogan
 
 
Title: Director




Signature page to
Amendment No. 3 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




CITICORP NORTH AMERICA, INC., as Administrative Agent and as a Multicurrency
Lender


 
By:
/s/ Matthew Paquin
 
 
Name: Matthew Paquin
 
 
Title: Director



CITIBANK, N.A., as a Domestic Lender, as Issuing Bank and as Swing Loan Bank


 
By:
/s/ Matthew Paquin
 
 
Name: Matthew Paquin
 
 
Title: Director












Signature page to
Amendment No. 3 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as an Issuing Bank, as a Domestic Lender and as a
Multicurrency Lender
 

 
By:
/s/ John W Mundstock
 
 
Name: John W Mundstock
 
 
Title: SVP




Signature page to
Amendment No. 3 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




WELLS FARGO CAPITAL FINANCE, LLC, as a Domestic Lender


 
By:
/s/ Thomas Forbath
 
 
Name: Thomas Forbath
 
 
Title: Vice President



WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Multicurrency Lender


 
By:
/s/ pp M Konihaus
 
 
Name: Anja Best
 
 
Title: Senior Vice President






Signature page to
Amendment No. 3 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




KEYBANK NATIONAL ASSOCIATION, as a Domestic Lender and as a Multicurrency Lender
 
By:
/s/ Nadine M. Eames
 
 
Name: Nadine M. Eames
 
 
Title: Vice President






Signature page to
Amendment No. 3 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




HSBC BANK USA, NATIONAL ASSOCIATION, as a Domestic Lender and as a Multicurrency
Lender


 
By:
/s/ Mike A Mitchell
 
 
Name: Mike A Mitchell
 
 
Title: Vice President




Signature page to
Amendment No. 3 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




FIFTH THIRD BANK, as a Domestic Lender and as a Multicurrency Lender


 
By:
/s/ Sandra Centa
 
 
Name: Sandra Centa
 
 
Title: VP



  



Signature page to
Amendment No. 3 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




Acknowledged and Agreed:


HYSTER OVERSEAS CAPITAL
CORPORATION, LLC


 
By:
/s/ Michael Brogan
 
 
Name: Michael Brogan
 
 
Title: President



NMHG OREGON, LLC


 
By:
/s/ Charles Bittenbender
 
 
Name: Charles Bittenbender
 
 
Title: Asst Secretary



NACCO MATERIALS HANDLING
GROUP, LTD.


 
By:
/s/ Charles Bittenbender
 
 
Name: Charles Bittenbender
 
 
Title: Director



NACCO MATERIALS HANDLING S.p.A.


 
By:
/s/ Charles Bittenbender
 
 
Name: Charles Bittenbender
 
 
Title: Director



NMHG DISTRIBUTION B.V.


 
By:
/s/ Michael Brogan
 
 
Name: Michael Brogan
 
 
Title: Director of NACCO Materials Handling Group, Ltd., its Managing Director




Signature page to
Amendment No. 3 to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




NMHG MAURITIUS
 

 
By:
/s/ Michael Brogan
 
 
Name: Michael Brogan
 
 
Title: President






Signature page to
Amendment No. 3 to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




Exhibit A
Reaffirmation Agreement
[Attached]




--------------------------------------------------------------------------------




REAFFIRMATION AGREEMENT
THIS REAFFIRMATION AGREEMENT (this “Agreement”) is entered into as of August 31,
2012 (the “Amendment No. 3 Effective Date”) by and among the undersigned for the
benefit of Citicorp North America, Inc., a Delaware corporation (“CNAI”), as
Administrative Agent, the Lenders, the Issuing Banks and the other Holders. All
capitalized terms not otherwise defined herein shall have the meanings assigned
to them in the Amended Credit Agreement (as defined below).
WITNESSETH:
WHEREAS, Hyster-Yale Materials Handling, Inc., a Delaware corporation, as
successor to NMHG Holding Co. (“Hyster-Yale”), NACCO Materials Handling Group,
Inc., a Delaware corporation (“NMHG”), NACCO Materials Handling Limited (company
number 02636775), incorporated under the laws of England and Wales (the “UK
Borrower”), NACCO Materials Handling B.V., a private company with limited
liability incorporated under the laws of the Netherlands having its corporate
seat in Nijmegen (the “NACCO BV”), N.M.H. International B.V., a private company
with limited liability incorporated under the laws of the Netherlands having its
corporate seat in Nijmegen (“NMH International”) and N.M.H. Holding B.V. a
private company with limited liability incorporated under the laws of the
Netherlands having its corporate seat in Nijmegen (“Holding BV”, and together
with NMHG Holding, NMHG, the UK Borrower, NACCO BV and NMH International, the
“Borrowers”) are parties to that certain Second Amended and Restated Credit
Agreement dated as of June 30, 2010, among the Borrowers, the financial
institutions from time to time party thereto as “Lenders” (the “Lenders”), the
financial institutions from time to time party thereto as “Issuing Banks” (the
“Issuing Banks”), CNAI, in its capacity as administrative agent for the Lenders
and the Issuing Banks (with its successors and permitted assigns in such
capacity, the “Administrative Agent”), Bank of America, N.A., as syndication
agent, and Citibank International PLC, as overdraft line bank (as amended,
restated, supplemented or otherwise modified, prior to the date hereof, the
“Credit Agreement”);
WHEREAS, on the Amendment No. 3 Effective Date, the Borrowers, the Lenders party
thereto and the Administrative Agent are entering into an Amendment No. 3 to
Second Amended and Restated Credit Agreement (“Amendment No. 3”), whereby the
parties thereto agree to amend the Credit Agreement on the terms set forth
therein (the Credit Agreement, as so amended, the “Amended Credit Agreement”);
WHEREAS, Hyster Overseas Capital Corporation, LLC, a Delaware limited liability
company (“HOCC”) and NMHG Oregon, LLC, an Oregon limited liability company
(“NMHG Oregon”) entered into the Amended and Restated Domestic Borrower
Guaranty, dated June 30, 2010, for the ratable benefit of the Administrative
Agent, the Domestic Lenders and the Issuing Bank (as amended, restated,
supplemented or otherwise modified from time to time, the “Domestic Borrower
Guaranty”);
WHEREAS, Hyster-Yale, NMHG, HOCC, HYMH and NMHG Oregon entered into the Amended
and Restated Multicurrency Borrower Guaranty, dated June 30, 2010, for the
ratable benefit of the Administrative Agent, the Multicurrency Lenders and the
Issuing Bank (as amended,

CH1 6975761v.4

--------------------------------------------------------------------------------




restated, supplemented or otherwise modified from time to time, the
“Multicurrency Borrower Guaranty”);
WHEREAS, NACCO Materials Handing Group, Ltd., (registered number 1020654), a
company organized under the laws of England and Wales (“NMHG Ltd.”), entered
into the Amended and Restated Foreign Guaranty (England), dated June 30, 2010,
for the ratable benefit of the Administrative Agent, the Multicurrency Lenders
and the Issuing Bank (as amended, restated, supplemented or otherwise modified
from time to time, the “English Guaranty”);
WHEREAS, NACCO Materials Handling, S.p.A., a company organized under the laws of
Italy (“NMH Italy”), entered into the Amended and Restated Foreign Guaranty
(Italy), dated June 30, 2010, for the ratable benefit of the Administrative
Agent, the Multicurrency Lenders and the Issuing Bank (as amended, restated,
supplemented or otherwise modified from time to time, the “Italian Guaranty”);
WHEREAS, Hyster-Yale, NMHG, HOCC, HYMH, NMHG Oregon, NACCO BV, NMH
International, Holding BV and the UK Borrower entered into the Amended and
Restated Foreign Working Capital Guaranty, dated June 30, 2010, for the benefit
of the “Benefitted Lenders” (as defined therein) (as amended, restated,
supplemented or otherwise modified from time to time, the “Foreign Working
Capital Guaranty”);
WHEREAS, NMHG Distribution B.V., a private company with limited liability
organized under the laws of the Netherlands (“NMHG Distribution”), entered into
the Foreign Guaranty (Netherlands), dated August 26, 2010, for the ratable
benefit of the Administrative Agent, the Multicurrency Lenders and the Issuing
Bank (as amended, restated, supplemented or otherwise modified from time to
time, the “Dutch Guaranty”);
WHEREAS, NMHG Mauritius entered into the Foreign Guaranty (Mauritius), dated
August 26, 2010, for the ratable benefit of the Administrative Agent, the
Multicurrency Lenders and the Issuing Bank (as amended, restated, supplemented
or otherwise modified from time to time, the “Mauritius Guaranty”);
WHEREAS, the Borrowers, HOCC, HYMH, NMHG Oregon, NMHG Ltd., NMH Italy, NMHG
Distribution and NMHG Mauritius (collectively, the “Guarantors”) have executed
and delivered certain other guaranty agreements (including, without limitation,)
(as amended, restated, supplemented or otherwise modified from time to time, and
together with the Domestic Borrower Guaranty, the Multicurrency Borrower
Guaranty, the English Guaranty, the Italian Guaranty, the Foreign Working
Capital Guaranty, the Dutch Guaranty and the Mauritius Guaranty, collectively,
the “Guaranties” and each, individually, a “Guaranty”) pursuant to which the
payment and performance of certain Obligations have been fully and
unconditionally guaranteed;
WHEREAS, the Borrowers and the other Guarantors have granted security interests
in substantially all of their respective personal property as security for the
Obligations under the Loan Documents to which they are a party pursuant to
certain pledge agreements, security agreements and other agreements (as amended,
restated, supplemented or otherwise modified from time to time, the “Collateral
Documents”); and

3





--------------------------------------------------------------------------------




WHEREAS, as a condition to entering into the Amendment No. 3, each of the
parties thereto (other than the Borrowers) have required the execution and
delivery of this Agreement;
NOW, THEREFORE, the Borrowers and other Guarantors hereby acknowledge and agree
as follows:
1. Each of the Borrowers and Guarantors hereby acknowledges and agrees that the
statements set forth in the foregoing premises are true and correct, each of
which statements are incorporated herein by reference thereto.
2. Each of the Borrowers and the other Guarantors hereby reaffirms all of its
Obligations and liabilities under each of the Amended Credit Agreement, the
Guaranties and the other Loan Documents executed and delivered by it and agrees
that it continues to be liable under such Guaranties and such Loan Documents for
the payment and performance of the Obligations, whether incurred prior to or
after the Amendment No. 3 Effective Date and whether under the Credit Agreement
as amended by the Amendment No. 3 or as in effect prior to the date hereof or
under any other Collateral Documents or Loan Documents executed on or after the
date hereof.
3. Each of the Borrowers and the other Guarantors hereby (a) reaffirms all of
its obligations and liabilities under the Collateral Documents and other
respective instruments and agreements pursuant to which any lien against
property and interests in property thereof have been granted to secure the
Obligations and all other obligations and liabilities incurred by it under the
Loan Documents, and (b) acknowledges and agrees that such agreements, documents
and instruments remain in full force and effect, before and after the Amendment
No. 3 Effective Date, for the benefit of the Administrative Agent, the Lenders,
the Issuing Bank and the other Holders, as applicable, and that the security
granted thereunder shall continue as security for the Obligations, all other
obligations and liabilities of the Borrowers and Guarantors to the
Administrative Agent, the Lenders, the Issuing Bank and the other Holders under
the Loan Documents (including, without limitation, the Guaranties and Collateral
Documents) and other agreements and documents executed and delivered in
connection therewith.
4. This Agreement may be executed in counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of this Agreement by facsimile transmission or PDF shall be
effective as delivery of a manually executed counterpart hereof.
5. THIS AGREEMENT, AND ALL ISSUES RELATING TO THIS AGREEMENT, INCLUDING THE
VALIDITY, ENFORCEABILITY, INTERPRETATION OR CONSTRUCTION OF THIS AGREEMENT OR
ANY PROVISION HEREOF, SHALL BE GOVERNED BY, AND SHALL BE DETERMINED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT
TO THE EXTENT THAT ANY OBLIGATIONS OR LOAN DOCUMENTS REAFFIRMED HEREBY ARE
EXPRESSLY STATED TO BE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK, SUCH REAFFIRMATION SHALL BE DEEMED TO BE GOVERNED BY SUCH
LAW.

4





--------------------------------------------------------------------------------






[Remainder of Page Intentionally Blank]

5





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the Borrowers and Guarantors has duly executed this
Agreement as of the day and year first above written.
HYSTER-YALE MATERIALS HANDLING, INC.


 
By:
/s/ Michael Brogan
 
 
Name: Michael Brogan
 
 
Title: President and CEO



NACCO MATERIALS HANDLING
GROUP, INC.


 
By:
/s/ Michael Brogan
 
 
Name: Michael Brogan
 
 
Title: President and CEO



NACCO MATERIALS HANDLING LIMITED


 
By:
/s/ Charles Bittenbender
 
 
Name: Charles Bittenbender
 
 
Title: Director

 
NACCO MATERIALS HANDLING B.V.


 
By:
/s/ Michael Brogan
 
 
Name: Michael Brogan
 
 
Title: Director of NACCO Materials Handling Group, Ltd., it Managing Director



HYSTER OVERSEAS CAPITAL
CORPORATION, LLC


 
By:
/s/ Michael Brogan
 
 
Name: Michael Brogan
 
 
Title: President




SIGNATURE PAGE    NACCO REAFFIRMATION AGREEMENT



--------------------------------------------------------------------------------






NMHG OREGON, LLC


 
By:
/s/ Charles Bittenbender
 
 
Name: Charles Bittenbender
 
 
Title: Asst Secretary



NACCO MATERIALS HANDLING
GROUP, LTD.
 

 
By:
/s/ Charles Bittenbender
 
 
Name: Charles Bittenbender
 
 
Title: Director



N.M.H. HOLDING B.V.


 
By:
/s/ Michael Brogan
 
 
Name: Michael Brogan
 
 
Title: Director of NACCO Materials Handling Group, Ltd., its Managing Director



NACCO MATERIALS HANDLING S.p.A.
 

 
By:
/s/ Charles Bittenbender
 
 
Name: Charles Bittenbender
 
 
Title: Director



N.M.H. INTERNATIONAL B.V.
 

 
By:
/s/ Michael Brogan
 
 
Name: Michael Brogan
 
 
Title:






SIGNATURE PAGE    NACCO REAFFIRMATION AGREEMENT



--------------------------------------------------------------------------------




NMHG DISTRIBUTION B.V.
 

 
By:
/s/ Michael Brogan
 
 
Name: Michael Brogan
 
 
Title: Director of NACCO Materials Handling Group, Ltd., its Managing Director



NMHG MAURITIUS
 

 
By:
/s/ Michael Brogan
 
 
Name: Michael Brogan
 
 
Title: President









ACKNOWLEDGED AND ACCEPTED
AS OF THE DATE FIRST ABOVE WRITTEN:
CITICORP NORTH AMERICA, INC.,
as Administrative Agent




By:
/s/ Michael Smolow
 
Name: Michael Smolow
 
Title: Vice President






SIGNATURE PAGE    NACCO REAFFIRMATION AGREEMENT

